Case 2:20-cv-04368-JD Document 15-8 Filed 11/20/20 Page 1 of 9




            EXHIBIT 7
Case 2:14-cv-04020-AKT
        Case 2:20-cv-04368-JD
                        Document
                              Document
                                 118-2 Filed
                                       15-8 04/29/16
                                             Filed 11/20/20
                                                       Page 1Page
                                                              of 8 PageID
                                                                   2 of 9 #: 1552
Case 2:14-cv-04020-AKT
        Case 2:20-cv-04368-JD
                        Document
                              Document
                                 118-2 Filed
                                       15-8 04/29/16
                                             Filed 11/20/20
                                                       Page 2Page
                                                              of 8 PageID
                                                                   3 of 9 #: 1553
Case 2:14-cv-04020-AKT
        Case 2:20-cv-04368-JD
                        Document
                              Document
                                 118-2 Filed
                                       15-8 04/29/16
                                             Filed 11/20/20
                                                       Page 3Page
                                                              of 8 PageID
                                                                   4 of 9 #: 1554
Case 2:14-cv-04020-AKT
        Case 2:20-cv-04368-JD
                        Document
                              Document
                                 118-2 Filed
                                       15-8 04/29/16
                                             Filed 11/20/20
                                                       Page 4Page
                                                              of 8 PageID
                                                                   5 of 9 #: 1555
Case 2:14-cv-04020-AKT
        Case 2:20-cv-04368-JD
                        Document
                              Document
                                 118-2 Filed
                                       15-8 04/29/16
                                             Filed 11/20/20
                                                       Page 5Page
                                                              of 8 PageID
                                                                   6 of 9 #: 1556
Case 2:14-cv-04020-AKT
        Case 2:20-cv-04368-JD
                        Document
                              Document
                                 118-2 Filed
                                       15-8 04/29/16
                                             Filed 11/20/20
                                                       Page 6Page
                                                              of 8 PageID
                                                                   7 of 9 #: 1557
Case 2:14-cv-04020-AKT
        Case 2:20-cv-04368-JD
                        Document
                              Document
                                 118-2 Filed
                                       15-8 04/29/16
                                             Filed 11/20/20
                                                       Page 7Page
                                                              of 8 PageID
                                                                   8 of 9 #: 1558
Case 2:14-cv-04020-AKT
        Case 2:20-cv-04368-JD
                        Document
                              Document
                                 118-2 Filed
                                       15-8 04/29/16
                                             Filed 11/20/20
                                                       Page 8Page
                                                              of 8 PageID
                                                                   9 of 9 #: 1559
